Citation Nr: 1702349	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  10-40 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for hypertension, to include as a qualifying chronic disability.

2. Entitlement to service connection for right ear hearing loss.

3. Entitlement to service connection for joint/body pain, to include as a qualifying chronic disability.

4. Entitlement to service connection for fatigue, to include as a qualifying chronic disability.

5. Entitlement to service connection for headaches, to include as a qualifying chronic disability.

6. Entitlement to service connection for a stomach disorder, to include as a qualifying chronic disability.
7. Entitlement to a rating in excess of 30 percent, effective prior to August 1, 2013, and a rating in excess of 70 percent, effective on and after August 1, 2013, for posttraumatic stress disorder (PTSD) with depressive disorder.


REPRESENTATION

Veteran represented by:	Allen W. Gumpenberger, Agent 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1993 and is in receipt of the Combat Action Ribbon and the Southwest Asia Service Medal, among other decorations. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2011, the Veteran testified at a hearing before an Acting Veterans Law Judge, who subsequently left employment with the Board.  The Veteran was offered the opportunity to have a new hearing, but he did not reply in the affirmative.

In June 2012, the Board remanded this matter for further development. 

This matter further comes before the Board from a March 2015 rating decision, in which the RO granted service connection for PTSD with major depressive disorder, and assigned a 30 percent rating, effective from November 20, 2009, and a 50 percent rating, effective from August 1, 2013.  Therein, the RO noted that the Veteran's anxiety and memory loss were shown to be symptoms of his PTSD with major depressive disorder.  By June 2015 rating decision, the RO granted a 70 percent rating for PTSD with major depressive disorder, effective from August 1, 2013.  The Veteran continued his appeal for higher ratings for PTSD with major depressive disorder. 

The record reflects that the Veteran submitted a timely notice of disagreement (NOD) with respect to a January 2016 RO rating decision which denied service connection for erectile dysfunction, and also with respect to a June 2015 RO rating decision which granted a TDIU rating, effective from August 1, 2013.  Although the RO has not yet issued a statement of the case (SOC) for either issue, the Board notes that the issues are acknowledged in the electronic Veterans Appeals Control and Locator System (VACOLS).  Accordingly, as the receipt of the NOD has been acknowledged by the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  Since VACOLS and the electronic claims file reflect that the NODs have been documented and that additional action is pending at the RO, Manlincon is not applicable in this case.  Thus, the Board will not further address these matters at this time.

The issues of entitlement to service connection for hypertension, right ear hearing loss, and headaches, and entitlement to higher ratings for PTSD with major depressive disorder, effective prior to and effective from August 1, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.

2. The Veteran has a current diagnosis of fibromyalgia that has manifested to a compensable degree during a six month period since service.

3. The Veteran has a current diagnosis of chronic fatigue syndrome (CFS) that has manifested to a compensable degree during a six month period since service.

4. The Veteran has a current diagnosis of irritable bowel syndrome (IBS) that has manifested to a compensable degree during a six month period since service.


CONCLUSIONS OF LAW

1. The criteria for presumptive service connection for fibromyalgia as a qualifying chronic disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

2. The criteria for presumptive service connection for IBS as a qualifying chronic disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.317 (2015).

3. The criteria for presumptive service connection for IBS as a qualifying chronic disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the fully favorable decision contained herein, discussion of the VCAA notice and assistance provided to the Veteran is unnecessary.

II. Laws and Regulations
 
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995). 

 For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.30 (d).

Additionally, the Veteran served in the Southwest Asia Theater of Operations from January 13, 1991 through March 9, 1991.  Because the Veteran served in the Southwest Asia Theater of operations since August 2, 1990, service connection may also be established under 38 C.F.R. § 3.317.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 

For a disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117 (d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness. 

A "medically unexplained chronic multisymptom illness" contemplates a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities." Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. 
§ 3.317 (a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

1. Fibromyalgia

As noted above, the Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.  An October 2015 VA examination report notes a diagnosis of fibromyalgia.  Fibromyalgia is on the list of medically unexplained chronic multisymptom illnesses subject to presumptive service connection.  38 C.F.R. § 3.317.  Nexus evidence is not required.  See Gutierrez, 19 Vet. App. at 10.  The competent evidence of record also shows symptoms of fibromyalgia consistent with a compensable disability rating of 10 percent, which is assigned if continuous medication, such as the pain relievers prescribed to the Veteran, is required for control.  38 C.F.R. § 4.71a, Diagnostic Code 5025.  In that regard, the October 2015 VA examination report notes that the Veteran reported symptoms of fibromyalgia since 1991, and that continuous medication was required for control of his fibromyalgia symptoms.  Based on the above, service connection for fibromyalgia, as a qualifying chronic disability of chronic multi-symptom illness, is warranted.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

The Board notes that a 2014 VA examination was conducted by the same examiner.  That examiner provided a negative nexus opinion, based on a lack of documentation in the Veteran's service treatment records.  The examiner appeared not to give any consideration to the Veteran's lay statements regarding his symptoms, which he was competent to provide.  Accordingly, the Board does not assign any probative value to this opinion.

2. Chronic Fatigue Syndrome (CFS)

As noted above, the Veteran is a Persian Gulf veteran.  Further, an October 2015 VA examination report notes a diagnosis of CFS, and CFS is on the list of medically unexplained chronic multisymptom illnesses subject to presumptive service connection.  38 C.F.R. § 3.317.  Nexus evidence is not required.  See Gutierrez, 19 Vet. App. at 10.  The competent evidence of record also shows symptoms of CFS consistent with a compensable disability rating of 10 percent, which is warranted when symptoms which wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year, or; symptoms are controlled by continuous medication.  See 38 C.F.R. § 4.88(b), DC 6354.  On the VA examination in October 2015, the Veteran claimed a lack of energy and feeling tired all the time, which had onset years ago.  It was noted that the Veteran's symptoms due to CFS resulted in periods of incapacitation with a total duration of at least 6 weeks over the past 12 months.  Based on the above, service connection for CFS, as a qualifying chronic disability of chronic multi-symptom illness, is warranted.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The Board notes that a 2014 VA examination was conducted by the same examiner.  That examiner provided a negative nexus opinion, based on a lack of documentation in the Veteran's service treatment records.  The examiner appeared not to give any consideration to the Veteran's lay statements regarding his symptoms, which he was competent to provide.  Accordingly, the Board does not assign any probative value to this opinion.

3. Irritable Bowel Syndrome (IBS)

As noted above, the Veteran is a Persian Gulf veteran.  Further, an October 2015 VA examination report notes a diagnosis of IBS.  IBS is on the list of medically unexplained chronic multisymptom illnesses subject to presumptive service connection.  38 C.F.R. § 3.317.  Nexus evidence is not required.  See Gutierrez, 19 Vet. App. at 10.  The competent evidence of record also shows symptoms of IBS consistent with a compensable disability rating of 10 percent, which is based on moderate IBS with frequent episodes of bowel disturbance with abdominal distress.  See 38 C.F.R. § 4.114, Diagnostic Code 7319.  In that regard, the March 2014 VA examination report shows that the Veteran reported having intermittent loose stools and intermittent constipation, and it was noted that he had occasional episodes of bowel disturbance with abdominal distress.  Further, the October 2015 VA examination report notes that the Veteran reported a many year history of alternating diarrhea and constipation, as well as frequent episodes of bowel disturbance with abdominal distress.  Based on the above, service connection for IBS, as a qualifying chronic disability of chronic multi-symptom illness, is warranted.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

The Board notes that a 2014 VA examination was conducted by the same examiner.  That examiner provided a negative nexus opinion, based on a lack of documentation in the Veteran's service treatment records.  The examiner appeared not to give any consideration to the Veteran's lay statements regarding his symptoms, which he was competent to provide.  Accordingly, the Board does not assign any probative value to this opinion.


ORDER

Service connection for fibromyalgia is granted.

Service connection for CFS is granted.

Service connection for IBS is granted.


REMAND

In March 2016, the Veteran's representative advised that the Veteran had been awarded SSDI benefits, and included a copy of a decision from the Social Security Administration (SSA), dated in January 2016, which found the Veteran disabled effective from April 9, 2014, and noted he had the following severe impairments:  osteoarthritis, major joint dysfunction, left hip bursitis, trichotillomania, PTSD, and GW syndrome.  It does not appear that any attempts have been made to obtain the complete records on which the SSA decision was based.  Thus, on remand, any available records from SSA should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

With regard to the claim for service connection for hypertension, in the June 2012 remand, the Board noted that the Veteran had elevated blood pressure readings during service, including in June 1991, his blood pressure reading was 130/100; in July 1992, his readings were 150/100, 180/100, and 146/90; in January 1993, his reading was 160/98; and in February 1993, his reading was 122/96.  It was also noted that on a February 1993 evaluation, the Veteran reported he had high blood pressure and reported the same on his separation examination.  It was noted that at his hearing he testified that he was not treated or diagnosed as having hypertension during service.  The Board noted that there was a current diagnosis of hypertension, and that an examination was warranted so that a VA examiner can provide opinions regarding if the inservice elevated readings reflected hypertension, if hypertension was manifest in the initial post-service year, or if hypertension was otherwise related to service.  The Board then directed that the Veteran be provided with an appropriate examination to determine the etiology of hypertension, and that the examiner must specifically address the elevated blood pressure readings contained in the Veteran's service treatment records (STRs).

Thereafter, on a VA examination in March 2014, it was noted that STRs revealed no evidence of treatment for or diagnosis of hypertension and that the separation physical revealed an isolated BP reading of 142/88.  It was also noted that there were isolated BP readings which were mildly elevated at times after separation, associated with headaches, however, hypertension was not diagnosed until after a BP of 146/100 was noted in January 2008, and that VA treatment records noted a diagnosis of hypertension in January 2009.  The examiner concluded that there was no indication that hypertension developed until well after separation from the service.  The examiner also noted that hypertension is a very common and diagnosable condition with well-known risk factors including body weight, family history, and conditioning, and opined that the Veteran's hypertension was most likely related to such risk factors and had no relationship to any toxic exposures in the Gulf War, noting that any such relationship would have been more likely to have an onset more proximal to exposure and that there was no such established evidence that such a relationship existed.  

With regard to the claim for service connection for hypertension, the Board notes that in the March 2014 VA examination/opinion, the examiner did not specifically address the elevated blood pressure readings contained in the Veteran's STRs.  Thus, the Board finds that there was not substantial compliance with the prior remand and another remand is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of hypertension.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that hypertension had its onset during service, was manifest within a year of service, or is otherwise related to active service.  The examiner must specifically address the elevated blood pressure readings contained in the Veteran's STRs, to include those dated in June 1991, July 1992, January 1993, and February 1993.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


